Citation Nr: 0509920	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, including secondary to service connected 
disabilities of the left lower extremity.

2.  Entitlement to an increased evaluation for a status post 
open reduction and internal fixation (ORIF), fracture, left 
femur with deformity, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for status post 
fracture of the left distal tibia and fibula with deformity, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an initial increased evaluation for 
posterior subluxation of the left knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

In September 2003, the Board remanded this case for 
additional development.  The certified issues on appeal at 
that time in addition to those issues stated on the title 
page, included entitlement to increased (compensable) 
evaluations each, for residuals a fracture of the right first 
metacarpal and residuals of a compression fracture, T-11.  

While in remand status, the record shows that in an August 
2004 rating decision, the RO granted an increased 10 percent 
evaluation for residuals a fracture of the right first 
metacarpal and a 20 percent evaluation for residuals of a 
compression fracture, T-11 with degenerative changes of the 
thoracic spine effective from August 26, 1998, date of 
receipt of the veteran's reopened claim.  

In a September 2004 letter, the RO notified of veteran of the 
partial grant of increased compensation benefits.  The 
veteran was instructed to notify the RO if he disagreed with 
the increased ratings for residuals a fracture of the right 
first metacarpal and residuals of a compression fracture, T-
11 with degenerative changes of the thoracic spine.  Neither 
the veteran nor his representative have expressed 
disagreement with the partial grant of benefits on appeal.  
Accordingly, the remaining issues on appeal are as stated on 
the title page.  

The record shows that in an October 2004 rating decision, the 
RO granted a separate initial 10 percent evaluation for 
service-connected posterior subluxation of the left knee 
under Diagnostic Code 5257.  In a November 2004 VA Form 646, 
Statement of Accredited Representative in Appealed Case, it 
appears that the veteran is in disagreement with the 10 
percent rating assigned for service-connected posterior 
subluxation of the left knee.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the United States Court of Appeals for 
Veterans Claims (CAVC) held that in these circumstances where 
a notice of disagreement (NOD) is filed, but a statement of 
the case (SOC) has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  This matter is further addressed in the remand 
portion of this decision.  

Also, the Board notes that implied issues of entitlement to 
separate initial compensable evaluations for residual 
scarring associated with status post ORIF, fracture, left 
femur with deformity and/or status post fracture of the left 
distal tibia and fibula with deformity will be addressed in 
the remand portion of decision as such issues were not 
formally adjudicated by the RO during the appeal period. 

Accordingly, the issues of entitlement to an initial 
increased evaluation for posterior subluxation of the left 
knee and entitlement to initial separate compensable 
evaluations for residual scarring associated with service-
connected ORIF, fracture, left femur with deformity and/or 
status post fracture of the left distal tibia and fibula with 
deformity are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence fails to demonstrate the 
presence of an underlying objectively demonstrated right knee 
disability, currently.

2.  The veteran's service-connected status post ORIF, 
fracture, left femur with deformity is manifested by no more 
than subjective complaints of pain and slight left hip 
impairment.

3.  The veteran's service-connected status post fracture of 
the left distal tibia and fibula with deformity is manifested 
by no more than subjective complaints of pain and moderate 
left ankle impairment.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by active service nor shown as proximately due to 
or the result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West. 2002); 38 C.F.R. § 3.303(b)(d), 
3.307, 3.309, 3.310(a) (2004). 

2.  The criteria for a disability evaluation in excess of 10 
percent for status post ORIF, fracture, left femur with 
deformity, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5255 (2004).

3.  The criteria for a disability evaluation in excess of 10 
percent for status post fracture of the left distal tibia and 
fibula with deformity, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA, the Secretary must provide 
notice . . . that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore . . . , in what 
can be considered a fourth element of the requisite notice, 
VA must  "also request that the claimant provide any 
evidence in the claimant' s possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g)  
. . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January 2003, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issues on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Id.  He was 
essentially notified to submit all relevant evidence in his 
possession in support of his claims.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claims could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made in 
March 1999, and prior to November 9, 2000, the date the VCAA 
was enacted.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Complete compliance of VCAA notice to the 
appellant was given before the RO transferred his appeal to 
the Board for appellate consideration.  The content of the 
notice fully complied with the requirements of 38 U. S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit all evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, supra.  Here, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, the VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims 
on appeal.  38 U.S.C.A. § 5103; 38 C.F.R.  
§ 3.159(d).  The record contains competent medical evidence 
upon which to base an appellate decision.


Factual Background

The service medical records and postservice medical records 
are silent for an identifiable objectively demonstrated 
chronic right knee disability.  

In an original rating decision in March 1977, the RO granted 
service connection for status post ORIF, fracture, left femur 
with deformity and status post fracture of the left distal 
tibia and fibula with deformity, evaluated as 10 percent 
disabling, each from June 19, 1976.  Such disability ratings 
have remained in effect to the present.

The pertinent evidence shows that on a May 2004 VA orthopedic 
examination report, the medical examiner noted reviewing the 
veteran's claims file.  The veteran's complaints included 
left hip and ankle pain.  No history of instability was 
noted.  He did not use any cane or braces.  He took pain 
medication.  Repetitive use did not increase the pain.  His 
daily activities were mildly limited.  No history of flareups 
was noted.  No history precipitating and alleviating cause 
was reported.

It was noted as pertinent medical history that the veteran 
was involved in a motorcycle accident in service in 1974, 
sustaining multiple injuries, including the left hip, femur 
and leg.  He was hospitalized for six months and had surgery 
for his femur fracture and the left leg fracture near the 
ankle.  He subsequently had surgery to remove the rod from 
his left femur.  

On physical examination, the veteran was essentially 
described as a healthy appearing individual who was in no 
acute distress or pain.  He did not use a cane or brace.  On 
standing, his posture was considered good.  Pelvis was 
symmetrical.  The left lower limb revealed normal alignment.  
There was no evidence of deformity or swelling.  No atrophy 
was noted.  Leg lengths were equal.  Range of motion of the 
left hip was full and painless.  Power was satisfactory.  

The left knee revealed normal alignment.  No swelling or 
effusion was noted.  The veteran complained of pain on the 
medial side.  Mediolateral ligament was stable.  Anterior 
posterior movement was loose and posterior drawer sign was 
positive.  Lachman's test was loose with firm endpoint.  
Range of motion of the left knee was from 0 to 140 degrees.

Left leg examination revealed normal alignment without 
deformity, swelling or tenderness.  The left ankle was 
described as normal.  There was no deformity, swelling or 
tenderness.  Range of motion revealed extension to 10 
degrees, flexion to 20 degrees, inversion to 20 degrees and 
eversion to 5 degrees.  Power against resistance was 
described as good and ankle pulse was palpable.  The left 
lower limb was negative for any neurological deficiency.  
There was no evidence of incoordination, weakness, or 
fatigability.  Functional loss due to subjective complaint 
was described as minimal.  

An x-ray study of the left femur revealed a healed fracture 
of the femur shaft in satisfactory alignment and position.  
Left leg x-rays revealed a well healed fracture of the distal 
fibula.  A left knee x-ray revealed status post anterior 
cruciate ligament (ACL) reconstruction.  

Diagnoses reflected a history of multiple injuries in the 
1974 motorcycle accident.  The examiner noted that currently, 
there is full range of motion of the left hip and knee.  
There is a healed fracture of the femur in satisfactory 
alignment.  The left knee revealed status post anterior 
cruciate reconstruction with some looseness of the posterior 
cruciate ligament.  The left leg was essentially normal with 
healed fracture of the distal fibula.  

The examiner essentially noted reviewing the Board's 
September 2003 remand directives as well as the veteran's 
claims file and current examination findings.  The examiner 
reported that there is essentially no residual evidence of a 
fracture of the distal tibia or fibula and that they healed 
well with satisfactory range of motion of the ankle.  The 
left femur was described as well healed and the current level 
of disability was considered minimal, so far as the leg is 
concerned, but no disability as far as the femur fracture was 
concerned.  It was noted that there is no evidence of 
malunion of the femur fracture and no evidence of a hip 
disability.  Minor knee disability was present.  No 
limitation of motion of the left leg and knee was noted.  
There was no limitation of abduction.  

The examiner noted that malunion of the tibia was absent, and 
any fibular malunion was only slight.  The disability of the 
tibia and fibular fracture was very minimal.  It was noted 
that there was no evidence of dislocation of the semilunar 
cartilage with frequent episodes of "locking" pain or joint 
effusion.  The left knee did not reveal any evidence of 
recurrent subluxation or lateral instability, but there is 
mild posterior subluxation present most likely due to 
deficient posterior cruciate ligament.

Additionally, the examiner noted that the objective evidence 
failed to show the presence of a diagnosable right knee 
disability and that it is not likely that the veteran's right 
knee complaint was the result of his service-connected left 
lower extremity disability.









Service Connection for a Right Knee Disability

Criteria

Service connection may be granted for disability resulting 
from disease or injury  incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The pertinent evidence includes an 
opinion from a VA orthopedic specialist in May 2004, based on 
his review of the veteran's claims file and examination 
findings.  

The objective evidence of record fails to demonstrate 
evidence of a chronic right knee disability, however 
diagnosed either in active service or currently.

The Board further acknowledges the statements and argument 
offered by the veteran.  However, as laypersons, lacking in 
medical training and expertise, such individual is not 
competent to address issues requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See generally Moray v. Brown, 5Vet. App. 
211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a chronic right knee disability 
is not warranted on any basis, since there is no competent 
and probative evidence of a current right knee disability for 
which service connection is claimed.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is not applicable where, as here, the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for a right knee 
disability, including secondary to service-connected 
disabilities of the left lower extremity.  The claim is 
therefore denied. 


Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  Specific schedular criteria will be referenced 
where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2004).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2004).

The CAVC has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The evaluation of the same disability under various diagnoses 
is to be avoided. 
38 C.F.R. § 4.14 (2004).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation.  38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).






Status post ORIF, fracture, left femur with deformity

The veteran's status post ORIF, fracture, left femur with 
deformity is currently evaluated 10 percent disabling 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  Under those criteria, a 10 percent rating is 
assigned for malunion of the femur with slight knee or hip 
disability.  A 20 percent rating is warranted for malunion of 
the femur with moderate knee or hip disability.  The Board 
notes that the veteran's left knee has been evaluated 
separately and is a topic that is addressed in the remand 
section of the decision.  

On a recent VA orthopedic examination report, the veteran was 
essentially described as a healthy appearing individual who 
was in no acute distress or pain.  He did not use a cane or 
brace.  On standing, his posture was considered good.  Pelvis 
was symmetrical.  The left lower limb revealed normal 
alignment.  There was no evidence of deformity or swelling.  
No atrophy was noted.  Leg lengths were equal.  Range of 
motion of the left hip was full and painless.  Power was 
satisfactory.  The left lower limb was negative for any 
neurological deficiency.  

Significantly, there was no evidence of incoordination, 
weakness, or fatigability.  Functional loss due to subjective 
complaint was described as minimal.  Repetitive use did not 
increase the pain.  No history of flareups was noted.  The 
examiner's review of the claims file and examination findings 
revealed that the left femur is well healed.  It was noted 
that there is no evidence of malunion of the femur fracture 
and no evidence of a hip disability.  

Pursuant to the foregoing criteria, a 20 percent evaluation 
is not warranted under Diagnostic Code 5255.  According to 
the evidence of record, the slight left hip symptomatology is 
consistent with the 10 percent rating currently in effect.  
The objective evidence fails to show pertinent symptomatology 
that meets or more nearly approximates moderate left hip 
disability that would warrant a 20 percent evaluation.  Thus, 
again, a 20 percent evaluation is not for application.  38 
C.F.R. 
§ 4.71a, 5255.

The Board notes that Diagnostic Code 5250 pertaining to 
ankylosis of the hip is inapplicable because the evidence is 
silent with respect to ankylosis of the left hip. 38 C.F.R. § 
4.71a, Diagnostic Code 5250.  Diagnostic Codes 5251, 5252, 
and 5253 are not for application. 38 C.F.R. § 4.71a.  The 
foregoing codes refer to limitation of hip motion.  As 
suggested by the evidence, the veteran demonstrated full 
range of motion of the left hip without pain.  See 38 C.F.R. 
§ 4.71, Plate II.  Finally, Diagnostic Code 5254: hip, flail 
joint is inapplicable as the veteran does not suffer from 
that disability.  38 C.F.R. § 4.71a.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the CAVC's ruling in DeLuca, supra.  
The provisions of 38 C.F.R. § 4.59 have also been considered.  
In that regard, the veteran has reported a history of left 
hip pain.  Significantly, the Board notes that the examiner 
opined that functional loss due to subjective complaint was 
minimal.  

The Board recognizes that there is no objectively 
demonstrated incoordination, weakness, and or fatigability 
associated with the veteran's left hip disability.  
Repetitive use is not shown to increase pain and there is no 
history of flareups noted.  The Board thus finds that an 
additional evaluation for pain and limitation of function 
under these codes is not appropriate in this instance.  The 
veteran has already been compensated consistent with his 
symptoms for a left hip disability under Code 5255.  Thus, he 
has already been compensated for pain and any functional 
loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

In summary, the Board notes that there is no basis upon which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of left hip 
disability not contemplated in the currently assigned 10 
percent rating permitted under the Schedule.  See Schafrath, 
supra.  Accordingly, the assignment of a 10 percent rating 
under Diagnostic Code 5255, and no more, is warranted. 
38 C.F.R. § 4.71a.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluation for status post ORIF, fracture, left 
femur with deformity.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Status post fracture of the left distal tibia and fibula with 
deformity 

The Board notes that service connection for status post 
fracture of the left distal tibia and fibula with deformity 
was based on evidence of a left leg fracture near the ankle 
sustained by the veteran in a motorcycle accident in service.  
The Board notes that the veteran's left knee disability is 
rated separately and is a topic that is discussed in the 
remand portion of the decision.

The veteran's status post fracture of the left distal tibia 
and fibula with deformity is currently evaluated 10 percent 
disabling pursuant to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Under those criteria, a 10 
percent rating is warranted for malunion of the tibia and 
fibula with slight knee or ankle disability.  A 20 percent 
disability evaluation is warranted for malunion of the tibia 
and fibula with moderate knee or ankle disability.  

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

The Board notes that on a recent VA orthopedic examination it 
was noted that the veteran's left ankle was described as 
normal.  There was no deformity, swelling or tenderness.  
Range of motion of the left ankle was described as 
satisfactory with extension to 10 degrees, flexion to 20 
degrees, inversion to 20 degrees and eversion to 5 degrees.  
Power against resistance was described as good and ankle 
pulse was palpable.  The left lower limb was negative for any 
neurological deficiency.  There was no evidence of 
incoordination, weakness, or fatigability.  Functional loss 
due to subjective complaint was described as minimal.  The 
examiner reported that there is essentially no residual 
evidence of a fracture of the distal tibia or fibula and that 
they healed well.  

Based on the current objective findings the Board notes that 
the record fails to show symptomatology or manifestations of 
service-connected status post fracture of the left distal 
tibia and fibula with deformity that meets or more nearly 
approximates the criteria for a 20 percent rating under the 
pertinent schedular criteria cited above.  Rather, the 
veteran's current manifestations and symptoms of service-
connected status post fracture of the left distal tibia and 
fibula with deformity are already contemplated within the 10 
percent rating under Diagnostic Code 5262. 

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the CAVC's ruling in DeLuca, supra.  
The provisions of 38 C.F.R. § 4.59 have also been considered.  
In that regard, the veteran has reported a history of left 
ankle pain.  However, the Board notes that the examiner 
opined that functional loss due to subjective complaint was 
minimal.  Importantly, the Board recognizes that there is no 
objectively demonstrated incoordination, weakness, and or 
fatigability associated with the veteran's status post 
fracture of the left distal tibia and fibula with deformity.  
Repetitive use is not shown to increase pain and there is no 
history of flareups noted.  The Board thus finds that an 
additional evaluation for pain and limitation of function is 
not appropriate in this instance.  

In summary, the Board notes that there is no basis upon which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of status post 
fracture of the left distal tibia and fibula with deformity 
not contemplated in the currently assigned 10 percent rating 
permitted under the Schedule.  See Schafrath, supra.  
Accordingly, the assignment of a 10 percent rating under 
Diagnostic Code 5262, and no more, is warranted. 
38 C.F.R. § 4.71a.






Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluation for status post fracture of the left 
distal tibia and fibula with deformity.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, and obviously 
considered them, but did not grant an increased evaluation on 
this basis.

It is clear that the disabilities at issue have not rendered 
the veteran's clinical picture unusual or exceptional in 
nature, have not markedly interfered with employment, and 
have not required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding referral of the case to the Under 
Secretary or the Director of the VA Compensation service for 
consideration of extraschedular evaluation.





ORDER

Entitlement to service connection for a right knee disability 
is denied.

An increased evaluation for a status post ORIF, fracture, 
left femur with deformity, is denied.

An increased evaluation for status post fracture of the left 
distal tibia and fibula with deformity, is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans'  
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02 

The record shows that in an October 2004 rating decision the 
RO granted a separate 10 percent rating for posterior 
subluxation of the left knee.  In a November 2004 VA Form 
646, Statement of Accredited Representative in Appealed Case, 
it appears that the veteran is in disagreement with the 
assignment of an initial 10 percent rating for his service-
connected left knee disability.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the CAVC held that in these 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to the RO to direct 
that a statement of the case be issued.  
Also, the Board notes that the implied issues of entitlement 
to separate compensable evaluations for residual scarring 
associated with status post ORIF, fracture, left femur with 
deformity and/or status post fracture of the left distal 
tibia and fibula with deformity must be formally adjudicated 
to include consideration of the amended rating criteria for 
evaluating skin/scar disabilities effective August 30, 2002.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is compelled to Remand this case, in part, to 
ensure full compliance with due process requirements as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran and his representative 
should be furnished an SOC addressing the 
issue of entitlement to an initial rating 
greater than 10 percent for posterior 
subluxation of the left knee.  The 
veteran should be advised of the need to 
timely file a substantive appeal if he 
wishes appellate review.

3.  After undertaking any action deemed 
essential in addition to that specified 
above, the issues of entitlement to a 
separate compensable evaluations for 
residual scarring associated with status 
post ORIF, fracture, left femur with 
deformity and/or status post fracture of 
the left distal tibia and fibula with 
deformity must be formally adjudicated to 
include consideration of the amended 
rating criteria for evaluating skin/scar 
disabilities effective August 30, 2002.  




Thereafter, following all procedural due process 
requirements, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


